Citation Nr: 1809823	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-20 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1967 to February 1969, including service in Vietnam as an infantry unit commander for which he received the Combat Infantryman Badge, Silver Star, and Purple Heart, among other Decorations.

These matters come before the Board of Veterans' Affairs (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and a July 2013 rating decision of the RO in Sioux Falls, South Dakota.

This case was remanded to the Agency of Original Jurisdiction (AOJ) in December 2015 for the Veteran to receive an addendum VA opinion on the etiology of the Veteran's claim for bilateral hearing loss and tinnitus.  In addition, the AOJ was directed to add the Veteran's July 2013 VA examination report to the claims file.  Stegall v. West, 11 Vet. App. 268 (1998).  In accordance with Stegall, a January 2018 VA addendum opinion was added to the file and the Veteran's outstanding July 2013 VA examination was added to the claims file.  Id.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The preponderance of evidence reflects that the Veteran's hearing loss was due to acoustic trauma suffered during combat service.

2.  The preponderance of evidence reflects that the Veteran's tinnitus was due to his acoustic trauma suffered during combat service. 

3.  The Veteran's service-connected disabilities combined preclude substantially gainful employment.
CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

3.  The criteria for TDIU have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  To establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

A.  Bilateral Hearing Loss 

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Based on the February 2012 VA examination audiometric test scores, the Veteran meets the requirements for bilateral hearing loss for VA purposes.  In addition, the Veteran's receipt of the Combat Infantryman Badge, Silver Star, and Purple Heart reflect that he engaged in combat with the enemy.  See VA Adjudication Procedures Manual, IV.ii.1.D.1.e (updated March 31, 2017) (list of Decorations that are evidence of combat participation).  The finding that the Veteran engaged in combat is significant because it allows a combat veteran to use "satisfactory lay or other evidence" to establish that he was injured or incurred a disability while on active duty, even in cases where "there is no official record" that such injury or disability occurred.  Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012) (quoting 38 U.S.C.A. § 1154(b)).  The Board therefore accepts the Veteran's testimony that he suffered acoustic trauma in service.  Moreover, the fact that the claimed cause of the Veteran's hearing loss, i.e., acoustic trauma from howitzers, artillery, mortars, and grenade launchers without hearing protection while serving as a platoon leader, is therefore established by his testimony, does not prevent him from also invoking the section 1154(b) rules in order to show that he incurred the disability itself while in service.  Reeves, 682 F.3d at 999.
The Veteran received a VA examination in February 2012.  The VA examiner concluded the Veteran's bilateral hearing loss was not related to service because all his audiometric records from service showed the Veteran's hearing was within normal limits.  Specifically, the VA examiner noted the Veteran's hearing was within normal limits on his January 1969 separation examination.  The VA examiner did note that the Veteran stated he suffered from hearing loss since he returned from service.

In January 2018, the VA examiner submitted an addendum opinion.  The VA examiner concluded that if the audiometric findings from February 1966 and November 1966 were converted to accurately compare with the January 1969 examination, then there was no threshold shifts.  Furthermore, the VA examiner noted that all the in-service examinations put the Veteran's hearing within normal limits.  The VA examiner also stated that the medical literature did not support the proposition of delayed onset hearing loss.  Ultimately, the VA examiner opined the Veteran's hearing loss was not due to his service because his in-service exposure would not induce hearing loss to develop years after exposure to noise.

The Board notes that the evidence of record contains the Veteran's lay statements indicating that he has had persistent issues with hearing loss since his time in service.  The Veteran is competent and credible to report continued symptoms of his hearing loss.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  While the VA examiners found that the Veteran's hearing loss was not related to his military service, the examiners failed to provide an adequate rationale.  The VA examiners relied heavily on the lack of significant change in hearing threshold at separation and concluded that the Veteran's hearing loss was not related to an in-service event.  However, this rationale fails to consider the Veteran's lay statements.  This is particularly significant in the present case, as the Veteran has indicated that his hearing loss was incurred during his combat service.  As noted above, the Veteran's combat service lessens the evidentiary burden for establishing both acoustic trauma in service and incurrence of hearing loss disability in service.

Given the Veteran's competent, credible and consistent statements as to incurrence of hearing loss in service and the inadequate medical opinions that failed to take account of these lay statements, the preponderance of the evidence reflects that the Veteran's current hearing loss disability is related to his in-service acoustic trauma suffered during combat.  Entitlement to service connection for bilateral hearing loss is therefore warranted.
 
B.  Tinnitus

Tinnitus is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Tinnitus is an organic disease of the nervous system and is thus considered a chronic disease.  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  As such, if it cannot be shown the Veteran developed a disability in service, a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran reported that he has experienced ringing in his ears since his time in service.  The Veteran stated his condition was initially minor but has worsened over the years.  The Veteran is competent and credible to report that he has had tinnitus since service tinnitus and, as noted, given his combat service, these lay statements tend to establish that his tinnitus was incurred in service.
 
The February 2012 VA examiner and January 2018 VA examiner found that the Veteran's tinnitus was not related to service.  They noted there were no complaints or reports of tinnitus in service and there were no complaints of ear, nose, or throat trouble in service.  The VA examiners noted his tinnitus was not due to service because as previously stated the Veteran's hearing sensitivity remained within normal limits for the entirety of his service.  However, given the presumed competence and credibility of the Veteran's statements of the acoustic trauma and tinnitus suffered during his combat service, the medical opinions based on part on a lack of documentation of the tinnitus are inadequate, as the combat rules of 38 U.S.C. §1154(b) exist precisely because veterans who engage in combat cannot be expected to report medical problems or seek medical treatment.  See Reeves, 682 F.3d at 998. (Congress enacted the rules of section 1154(b) because of its concern that combat veterans faced "major obstacle[s]" when seeking to assemble the medical records necessary to establish that they suffered an injury or disease while in service. H.R. Rep. No. 1157, at 3 (1941). In many instances, medical records do not survive combat conditions.  Id.  Furthermore, due to the exigencies of battle, soldiers may not immediately seek medical treatment for combat-related injuries).

The preponderance of the evidence thus reflects that the Veteran's current tinnitus is related to his in-service acoustic trauma suffered during combat.  Entitlement to service connection for tinnitus is therefore warranted.

III.  TDIU 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1) (2017).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, it must be rated 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2017).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When the Board conducts a TDIU analysis, it must take into account the individual's education, training, and work history.  Pederson v. McDonald, 27 Vet. App. 276 (2015).

The threshold criteria to consider a TDIU on a schedular basis have been met since September 2011, as his post-traumatic stress disorder (PTSD) was rated at 50 percent, his prostate cancer residual with erectile dysfunction was rated at 40 percent, and his prostate cancer post radical scar was non-compensable.  The Veteran has combined disability rating of 70 percent.  38 C.F.R. § 4.16 (a).  

After his military service, the Veteran received a college degree in business administration and went to work as an FBI agent for 26 years.  After his retirement from service the Veteran worked as an independent contractor for the FBI doing background investigations.  The Veteran stated in a July 2013 VA record that he lost that job because of his attitude. 

The Board notes the evidence of record contains conflicting medical evidence concerning the Veteran's employability.  The March 2012 VA examination concerning the Veteran's PTSD noted that the Veteran's PTSD caused reduced reliability and productivity, but does not state his PTSD rendered him unemployable.  In a private opinion from May 2012, the Veteran's doctor noted that the Veteran's prostate cancer caused frequent urination and that he could not be away from a restroom for more than 75 minutes.  However, in July 2012 VA examination the VA examiner found the Veteran's prostate issues had no impact on his ability to work. 

In a July 2013 VA opinion, the examiner concluded the Veteran's PTSD had no impact on his ability to work because based on the Veteran's score on a psychological test the Veteran's PTSD symptoms caused minimal symptomatic intensity.  Furthermore, the VA examiner included the Veteran's prostate cancer and residuals would not affect the Veteran's ability to engage in physical or sedentary work.

Conversely, in an October 2013 private opinion the examiner concluded the Veteran's PTSD symptoms would significantly interfere with employability.  The doctor noted the Veteran's cognitive impairments have become severe enough to warrant a separate diagnosis of a cognitive disorder.  The examiner opined the Veteran's current symptoms would "greatly hinder his ability to engage in meaningful interactions with others for sustained periods of time." 

The Board assigns high probative value to all the medical opinions of record.  Thus, the medical evidence is in relative equipoise as to whether the Veteran's service connected disabilities render him unemployable.  Moreover, whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").

Given the approximately evenly balanced medical opinions and the lay statements indicating that the Veteran's service connected disabilities render him  unemployable, the evidence is at least evenly balanced on the issue of whether entitlement to a TDIU is warranted.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C. § 5017(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 

TDIU is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


